Citation Nr: 1511329	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-32 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

THE ISSUE

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to a rating higher than 20 percent for degenerative disc disease of the thoracolumbar spine (back disability) since October 11, 2010.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1990 to November 1995, from December 2003 to May 2006, from June 2007 to September 2007, and from October 2007 to October 2010.  His service-connected VA disability compensation was discontinued during his later periods of active duty, but ultimately reinstated.

He appealed to the Board of Veterans' Appeals (Board/BVA) from March 2007 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the March 2007 decision, the RO, in relevant part, granted service connection for PTSD and assigned an initial 10 percent rating; also granted service connection for degenerative disc disease of the thoracic spine (back disability) and assigned an initial 10 percent rating; additionally granted service connection for eczema of the right wrist and assigned an initial 0 percent, so noncompensable, rating; granted service connection for a left knee disability and assigned an initial 10 percent rating; but denied service connection for tinea pedis, a right knee disorder, intramuscular hemangioma of the left rhomboid muscle, and residuals of a dislocated rib.  The Veteran appealed for higher initial ratings for the PTSD and back disability, and appealed the denial of service connection for the right knee disorder, intramuscular hemangioma of the left rhomboid muscle, and residuals of a dislocated rib.  In the October 2010 rating decision since issued during the pendency of this appeal, the RO granted a higher 30 percent rating for the PTSD, as well as a higher 20 percent rating for the back disability, and assigned an effective date of October 11, 2010 - the day after the Veteran's separation from his last period of service.  He continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for a disability, absent express indication to the contrary).

In an even more recent April 2012 rating decision, the RO also granted the higher 30 percent rating for the PTSD even prior to October 11, 2010.


In July 2012, as support for these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

In a January 2013 decision and remand, the Board denied the claim for an initial rating higher than 30 percent for the PTSD, as well as an initial compensable rating for eczema with tinea pedis.  The claim for a rating higher than 10 percent prior to October 11, 2010, and higher than 20 percent since, for the back disability was also denied.  The Board instead remanded the claims for service connection for a right knee disorder and an intramuscular hemangioma of the left rhomboid muscle for further development and consideration.  The Veteran had withdrawn his claim for service connection for residuals of a dislocated rib, so the Board summarily dismissed his appeal of that claim.

The Veteran appealed the denials of higher ratings for his PTSD, eczema with tinea pedis, and back disability to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In granting a June 2014 Joint Motion for Partial Remand (JMPR), the Court vacated, in other words set aside, the Board's denial of an initial rating higher than 30 percent for the PTSD with major depressive disorder and a rating higher than 20 percent since October 11, 2010, for the back disability.  The Court remanded these claims for further proceedings consistent with the JMPR.  The Court also found that the Veteran had not appealed the portion of the Board's decision denying entitlement to a compensable rating for his eczema and tinea pedis, and for a rating higher than 10 percent prior to October 11, 2010, for his back disability.  Therefore, these other claims were abandoned, along with the appeal of the claim for service connection for residuals of a dislocated rib, which the Veteran already had withdrawn.  As well, the Court noted that his claims for service connection for a right knee disorder and an intramuscular hemangioma of the left rhomboid muscle, which were remanded by the Board in January 2013, were not before the Court.


In an August 2014 rating decision since issued, however, the Veteran's claim for service connection for intramuscular hemangioma of the left rhomboid muscle was granted and an initial noncompensable rating assigned as of May 13, 2006.  He has not in response appealed the rating or effective date assigned for this now service-connected disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Although previously represented by The American Legion (AL), the Veteran since has changed his representation to the Texas Veterans Commission (TVC).

As the Court-granted JMPR indicates, the claims for higher ratings for the PTSD and back disability require further development before being readjudicated, so the Board in turn is remanding them to the Agency of Original Jurisdiction (AOJ).  However, the Board is going ahead and deciding the claim for service connection for a right knee disorder.


FINDING OF FACT

The most probative, meaning most competent and credible, evidence indicates the Veteran does not have a right knee disorder, so there is no current disability to relate or attribute to his military service or to any service-connected disability.


CONCLUSION OF LAW

It is not shown he has a right knee disorder, much less because of disease or injury incurred in or aggravated by his service, including on account of his service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the electronic claims file (Veterans Benefits Management System (VBMS) and Virtual VA), and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding this claim in March 2007, an August 2006 letter informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of it, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would support it.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.


To this end, the Veteran's STRs, service personnel records (SPRs), VA medical records, and private treatment records were obtained.  He provided his STRs from his most recent period of active service from October 2007 to October 2010, and they appear to be complete.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to this claim, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in January 2007 and June 2014, the Veteran was provided the appropriate VA compensation examinations for the necessary medical opinions concerning this claim.  The June 2014 examination was the result of the Board remanding this claim in January 2013.  The VA examination reports provide the information needed to make an informed decision on this claim, including insofar as whether the Veteran has a current right knee disorder, much less on account of his military service or due to his service-connected left knee disability.  It is evident from the reports that the VA examiners reviewed the claims file for the pertinent history, including of his complaints, evaluation and treatment since the conclusion of his service.  The examiners also performed physical examinations of him and, most importantly, provided explanatory rationales for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Moreover, there was compliance with the Board's January 2013 remand directives in terms of attempting to obtain the Veteran's STRs and having him undergo a new VA examination to determine the etiology of any current right knee disorder shown to exist.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the July 2012 hearing before the Board, it too was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of this claim.

III. Analysis

The Veteran claims he has a right knee disorder as a result of his service, including secondary to his service-connected left knee disability.  Considering the pertinent statutes, regulations and cases in conjunction with the evidence of record; however, the Board concludes that his claim must be denied rather than granted.

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for disability that is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


The Veteran first had a VA compensation examination for his claimed condition in January 2007.  At that time he recalled injuring his left knee when he was serving in Iraq and the tire of his vehicle "blew out."  He reported falling out the door and landing on his left knee.  He reported that his left knee pain was worse than in his right knee, although he had right knee symptoms about three times each week.  He denied right knee buckling sensations, but he did describe knee discomfort, including irritation kneeling and squatting, locking sensation while ambulating in the morning, and with driving for long periods, but he did not specify whether these symptoms referred to both knees or just one.  On physical examination and X-ray, his right knee was found to be normal and stable.

The Veteran had another VA compensation examination in June 2014 as a result of the Board's January 2013 remand of this claim.  He complained of locking, anterior tibial pain with walking, cramping on both sides of the tibia, and pain at the patellar tendon junction with the tibia bilaterally.  He acknowledged never being seen for these particular problems during his service, but he added that he also did not have any job-related injuries as a civilian between his periods of service.  Still, though, after objective physical examination and review of X-rays, this examiner again determined the Veteran did not have a diagnosable right knee disorder.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran has not met this threshold preliminary pleading requirement, at least insofar as showing he has a right knee disorder.  In the absence of competent and credible evidence showing he has had a right knee disorder at some point since the filing of his claim for this condition, service connection cannot be granted for this disorder.  See Shedden, 381 F.3d at 1166-67 (holding that service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Indeed, there has not been any such indication of a right knee disorder not only since the filing of this claim, but also not at any point contemporaneous thereto.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  And because the Veteran does not have a current right knee disorder, there also is no disability to attribute to an already service-connected disability, including especially his left knee disability, to in turn establish the required secondary correlation with his military service.  38 C.F.R. § 3.310(a) and (b).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for a right knee disorder resultantly must be denied on both a direct and secondary basis.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

The claim of entitlement to service connection for a right knee disorder is denied.


REMAND

As concerning the remaining claims, the Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - them, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

In the June 2014 JMPR, the parties agreed that, as to the claims of entitlement to an initial rating higher than 30 percent for the PTSD with major depressive disorder, and for a rating higher than 20 percent since October 11, 2010 for the back disability, new VA compensation examinations are warranted.  The JMPR observed that the March 2012 VA examination for the Veteran's PTSD was internally inconsistent and lacked adequate rationale, and the examiner did not review the Veteran's claims file at the time of the examination.  Further, the JMPR found that the Veteran's January 2013 VA examination for his back indicated his condition had worsened, even since his March 2012 VA compensation examination.  In his brief to the Court, the Veteran argued that the March 2012 examiner also had failed to determine the frequency of flare-ups, as well as any additional loss of motion during them and any effect on the Veteran's ability to perform daily activities.  As his claim for his PTSD must be remanded for another VA examination, another examination must be provided, as well, reassessing the severity of his back disability.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination reassessing the severity of the Veteran's service-connected PTSD with major depressive disorder.  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the functional impairment associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Also schedule another VA compensation examination reassessing the severity of the Veteran's service-connected back disability (degenerative disc disease of the thoracolumbar spine).  All necessary diagnostic testing and evaluation should be performed.  The examiner must fully describe the functional impairment associated with this service-connected disability, including any impact on the Veteran's employability and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.


3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


